Case 19-50042-grs        Doc 58   Filed 01/15/19 Entered 01/15/19 11:44:46         Desc Main
                                  Document      Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

   IN RE:                                      )      CHAPTER 11
                                               )
   INNOVATIVE MATTRESS                         )      CASE NO. 19-50042
                                               )
   SOLUTIONS, LLC, ET AL.                      )      JOINTLY ADMINISTERED
                                               )
           DEBTORS IN POSSESSION               )

                         ENTRY OF APPEARANCE AND REQUEST
                              FOR RECEIPT OF FILINGS

                                        *******
           Emily H. Cowles of McBrayer, McGinnis, Leslie & Kirkland PLLC, 201 East Main

   Street, Suite 900, Lexington, Kentucky 40507, hereby enters her appearance in the herein

   case as counsel for 2398 Nicholasville Road, LLC, a Lessor and Creditor of Sleep

   Outfitters of Kentucky, LLC.

           Emily H. Cowles requests that a copy of all pleadings and documents filed in the

   herein case be mailed to her at the address below and that she be placed on the Court’s

   electronic service list.

                                               Respectfully submitted,

                                               MCBRAYER, MCGINNIS, LESLIE
                                               & KIRKLAND PLLC

                                               /s/ Emily H. Cowles
                                               EMILY H. COWLES
                                               201 East Main St., Suite 900
                                               Lexington, Kentucky 40507
                                               (859) 231-8780
                                               ecowles@mmlk.com
                                               ATTORNEYS FOR 2398
                                               NICHOLASVILLE ROAD, LLC
Case 19-50042-grs         Doc 58    Filed 01/15/19 Entered 01/15/19 11:44:46         Desc Main
                                    Document      Page 2 of 3


                                   CERTIFICATE OF SERVICE


           I hereby certify that a true and accurate copy of the foregoing Entry of Appearance
   and Request for Receipt of Filings was served upon the parties by ECF Noticing on this
   the 15th day of January 2019.


                                                 /s/ Emily H. Cowles




                                             2
   4828-4340-8773, v. 1
Case 19-50042-grs           Doc 58   Filed 01/15/19 Entered 01/15/19 11:44:46   Desc Main
                                     Document      Page 3 of 3




                                       EMILY H. COWLES
                          MCBRAYER, MCGINNIS, LESLIE & KIRKLAND PLLC
                                    201 East Main St., Suite 900
                                    Lexington, Kentucky 40507
                                          (859) 231-8780




                                              3
   4828-4340-8773, v. 1
